Citation Nr: 0947443	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-39 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Angie Thompson & Josh Stone, 
Attorneys


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

The Veteran testified before the undersigned at an October 
2009 hearing at the RO (Travel Board hearing). A transcript 
of that hearing has been associated with his claims folder.


FINDING OF FACT

The Veteran's lower back disability is the result of an in-
service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
a lower back disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been 
diagnosed as having various lower back disabilities.  For 
example, a January 2009 VA examination report indicated a 
diagnosis of degenerative disc disease of the lumbar spine.  
Furthermore, the Veteran's service treatment records indicate 
that in November 1989 he injured his back when he slipped on 
ice and hit the right side of his back on the corner of a 
stair.  He was treated for recurrent back pain throughout his 
time in service and was diagnosed as having a back contusion 
and a lower back strain.  Therefore, there is evidence of a 
current lower back disability and an in service back injury.

As for the etiology of the Veteran's lower back disability, 
there are conflicting medical opinions.  The Board, 
therefore, must weigh the credibility and probative value of 
these opinions, and in so doing, may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 29-40 (1994).

The January 2009 VA examination report includes an opinion 
that the Veteran's in service back injury was not related to 
or the cause of the degenerative disease of the lumbar spine 
at L5-S1.  This opinion was based on the fact that there was 
no evidence that the Veteran's in service back injury caused 
a continuing disability during service, that he participated 
in skiing and jump school after the injury, and that there 
were no significant records of back treatment from 1989 to 
2002.

An October 2009 letter from Dr. Dauphin, however, includes an 
opinion that the Veteran's lower back disability was related 
to his military service.  This opinion was based on a 
clinical assessment, an examination, his history of an in 
service back injury and subsequent back treatment, and a 
review of his medical records.  His medical records included 
March 2008 and January 2009 MRI scans which revealed a small 
bulge at L5-S1, a protrusion at L1-2, and severe narrowing at 
L5-S1.  Dr. Dauphin concluded that it was likely ("more 
likely than not") that the Veteran had rapidly progressing 
lumbar degenerative disc disease, which was likely ("more 
likely than not") caused by his military service.  
The physician who conducted the January 2009 VA examination 
and Dr. Dauphin explained the reasons for their opinions and 
they are consistent with the evidence of record.  Therefore, 
these opinions are entitled to substantial probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed).

At the very least, the January and October 2009 opinions are 
equally probative as to the etiology of the Veteran's lower 
back disability.  Therefore, the evidence is at least in 
relative equipoise as to whether a nexus exists between the 
Veteran's lower back disability and service.  Resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the criteria for service connection for a lower back 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for a lower back disability 
is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


